In this case the plaintiff was convicted of murder in the first degree without recommendation to mercy.
The record fails to disclose substantial evidence of a premeditated design to effect the death of the person killed. It, therefore, appears that the ends of justice will be subserved by reversing the judgment and remanding the cause for a new trial. See Courson v. State, 113 Fla. 123, *Page 247 151 So. 542; Woodward, et al., v. State, 113 Fla. 301, 151 So. 509, and cases there cited.
It is so ordered.
Reversed.
ELLIS, P.J., and TERRELL, J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.